DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-12, 14-15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Takeshi – JPH11262310 (English Translation) in further view of Burton – US 20100037712, and further in further view of Fernekes – US 6118404 (hereinafter “Fer”).

As to claim 1, Takeshi teaches a computer-implemented method ([0011]: a microcontroller is mounted on travelling vehicle) comprising steps of: automatically collecting one or more soil samples and automatically analyzing the one or more collected soil samples and generating and outputting results of the analyzing of the one or more collected soil samples, wherein the method is carried out by at least one computing device ([0003], [0011]; [0012]: displaying soil analysis data corresponding to shape of the field).
Takeshi further teaches using a soil analyzer that analyzes the soil sample (26) and detects the concentration of fertilizer contained, acid alkalinity, etc., wherein acid alkalinity corresponds to pH ([0012]).
	Takeshi does not explicitly teach processing data pertaining to a given geographical region;  5generating one or more navigational courses within the given geographical region based at least in part on the processed data; automatically collecting one or more soil samples at one or more predetermined locations within the given geographical region, in accordance with at least one of the generated navigational courses;  10automatically analyzing the one or more collected soil samples based on one or more predetermined soil-related parameters.
Since Takeshi further teaches performing next fertilizer application (fertilizer application/distribution corresponds to “resource-related systems within the given geographical region”; fertilizer application also corresponds to “suggestion(s) pertaining to modifying at least a portion of soil in term of soil nutrition within given geographical region”) to increase the yield of the entire field ([0012]), it would thus have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify Takeshi to include automatically analyzing the one or more collected soil samples based on one or more predetermined (or previous measured) soil-related parameters; wherein the one or more 10predetermined soil-related parameters comprise one or more of moisture, temperature, pH, phosphorus level, nitrogen level, potassium level, and calcium level (as recited in claim 8); automatically generating one or more suggestions pertaining to modifying at least a portion 15of soil within the given geographical region based at least in part on (i) the analyzing of the one or more collected soil samples and (ii) one or more desired values of at least one of the one or more predetermined soil-related parameters (as recited in claim 9); automatically initiating one or more resource-related systems within the given geographical region based at least in part on the analyzing of the one or more collected soil samples (as recited in claim 10), to perform the next fertilizer application or control (weeding, etc.) to increase the yield of the entire field, prevent wasteful use of fertilizer or chemicals, and properly manage fertilizer ([0012]).
Modified Takeshi does not explicitly teach processing data pertaining to a given geographical region; 5generating one or more navigational courses within the given geographical region based at least in part on the processed data; automatically collecting one or more soil samples at one or more predetermined locations within the given geographical region, in accordance with at least one of the generated navigational courses.
	Burton teaches automatically collecting one or more soil samples at one or more predetermined locations within given geographical region (abstract: an apparatus automatically removes soil samples at intervals over a field of interest; a field of interest corresponds to “given geographical region”; [0055]: a field map is formed using a grid that is overlaid by software resulting i.e. sixty four sections; each of the sampling sections will thus be of a size of 1 hectare; [0056]: multiple cores are automatically taken from each sampling section; thus “automatically collecting one or more soil samples at one or more predetermined locations within given geographical region”).
It would thus have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify modified Takeshi with teachings of Burton to include automatically collecting one or more soil samples at one or more predetermined locations within the given geographical region, to provide an automatic soil sampling mechanism that facilitates the sampling of soil across an area of interest by simply tracing the mechanism over the area, while also being inexpensive to manufacture and simple to maintain, and taking advantage of GPS information ([0015]).
Modified Takeshi does not explicitly teach processing data pertaining to a given geographical region; 5generating one or more navigational courses within the given geographical region based at least in part on the processed data; automatically collecting one or more soil samples at one or more predetermined locations within the given geographical region, in accordance with at least one of the generated navigational courses.
Fer teaches a concept of: the navigation System 10 includes appropriate hardware 14 which may include a GPS system 16, an antenna 18, Sensors 20 coupled to sense the vehicle speed and distance traveled, and a compass 22 to sense the vehicle direction. In addition, the navigation system includes an appropriate computer 24, including a CPU 26 and memory 28 as well as other appropriate hardware (col.3, lines 10-16). 
Fer also teaches generating navigation instructions (or navigation courses) for a given route between two locations within the geographic region represented by the geographic data base 34. The POI data 34(poi) contains information associated with various points of interest located in the geographic region represented by the geographic database 34, such as museums, restaurants, hotels, airports, stadiums, and So on. Alternatively, the geographic database 34 may contain additional information to Support other features of the navigation System (col.4, lines 47-56).
Since Burton teaches operator performs sampling operation method ([0055-0057]), and since Takeshi teaches a robotic system (fig.1) comprising: one or more power components ([0008]: an endless collection chain driven by engine power of travelling vehicle); a drive train and steering system; one or more motors (fig.1; [0007]: a steering handle (5); a sample collection work vehicle must inherently include a drive train; thus “a drive train and steering system; one or more motors”); 25at least one of one or more probes ([0008]: collection tube 12 corresponds to “at least one of one or more probes”) and one or more sensors ([0012]: a soil analyzer corresponds to “one or more sensors”); and a computing device comprises at least one processor ([0011]: a microcomputer corresponds to “a computing device comprises at least one processor”), and since Fer teaches navigation system includes an appropriate computer 24, including a CPU 26 and memory 28 as well as other appropriate hardware (col.3, lines 10-16), it would thus have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify modified Takeshi with teachings of Fer to include processing data pertaining to a given geographical region; 5generating one or more navigational courses within the given geographical region based at least in part on the processed data; automatically collecting one or more soil samples at one or more predetermined locations within the given geographical region, in accordance with at least one of the generated navigational courses; wherein the method is initiated by at least one of a human user and a server (as recited in claim 12); a computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a 10computing device to cause the computing device to: process data pertaining to a given geographical region; generate one or more navigational courses within the given geographical region based at least in part on the processed data; automatically collect one or more soil samples at one or more predetermined locations 15within the given geographical region, in accordance with at least one of the generated navigational courses; automatically analyze the one or more collected soil samples based on one or more predetermined soil-related parameters; and generate and output results of the analyzing of the one or more collected soil samples (as recited in claim 14); a robotic system comprising: one or more power components; a drive train and steering system; one or more motors;  25at least one of one or more probes and one or more sensors; and a computing device comprises at least one processor operably coupled to a memory, wherein the computing device is configured for: processing data pertaining to a given geographical region;  241820-2generating one or more navigational courses within the given geographical region based at least in part on the processed data; automatically collecting, via the at least one of the one or more probes and the one or more sensors, one or more soil samples at one or more predetermined locations within the given 5geographical region, in accordance with at least one of the generated navigational courses; automatically analyzing the one or more collected soil samples based on one or more predetermined soil-related parameters; and generating and outputting results of the analyzing of the one or more collected soil samples (as recited in claim 15), to enable calculation of a route between two locations in the geographic region (col.4, lines 26-27) and to represent geographic features which cross over or under each other in such a way as to minimize the impact on performance of the navigation System (col.2, lines 13-16), since it has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (i.e. to enable calculation of a route between locations in the geographic region and to represent geographic features which cross over or under each other in such a way as to minimize the impact on performance of the navigation system) is obvious. KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007).

	As to claim 2, modified Takeshi teaches all limitations of claim 1, Fer also teaches wherein the data pertaining to the given geographical region comprise data detailing one or more sub-regions of the given geographical region (col.4, lines 47-56: geographic database 34, such as museums, restaurants, hotels, airports, stadiums; museums correspond to “one or more sub-regions of the given geographical region”).

As to claim 3, modified Takeshi teaches all limitations of claim 1, Fer also teaches wherein the data pertaining to the 20given geographical region comprise data detailing at least one of one or more hazards and one or more obstacles within the given geographical region (col.4, lines 47-56: geographic database 34, such as museums, restaurants, hotels, airports, stadiums, which correspond to “data detailing at least one of one or more hazards and one or more obstacles within the given geographical region”).

As to claim 4, modified Takeshi teaches all limitations of claim 1, Fer also teaches wherein the one or more navigation courses comprises an instruction to follow one or more pre-identified objects (col.4, lines 47-56: generating navigation instructions for a given route between two locations within the geographic region represented by the geographic data base; two locations correspond to “one or more pre-identified objects”).

As to claim 5, modified Takeshi teaches all limitations of claim 1, Fer also teaches wherein the one or more navigation courses comprises at least one of a grid and a path (col.4, lines 47-56: route corresponds to path; thus “wherein the one or more navigation courses comprises at least one of a grid and a path”).

As to claim 7, modified Takeshi teaches all limitations of claim 1, Takeshi also teaches wherein automatically collecting the one or more soil samples comprises implementing at least one of one or more probes and one or more sensors ([0003], [0011]; fig.3: collection tube 12 corresponds to “probe”; thus “wherein automatically collecting the one or more soil samples comprises implementing at least one of one or more probes and one or more sensors”).

As to claims 8-12, claims 8-12 are rejected as reasons stated in the rejection of claim 1.

As to claims 14-15 and 18, claims 14-15 and 18 are rejected as reasons stated in the rejection of claim 1.

Claims 6, 13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Takeshi – JPH11262310 (English Translation) in further view of Burton – US 20100037712 and Fernekes – US 6118404 (hereinafter “Fer”), and further in further view of Gruhn – US 20050165521. 
As to claim 13, modified Takeshi teaches all limitations of claim 1, it does not explicitly teach automatically operating on a golf course during one or more daytime hours and one or more nighttime hours.
Gruhn teaches a concept of: golf course and other turf grass areas can be treated in a manner that maintains turf grass in a manner closely related to the specific needs of the turf (abstract).
It would thus have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify modified Takeshi with teachings of Gruhn to include automatically operating on a golf course during one or more daytime hours and one or more nighttime hours (as recited in claim 13); automatically executing at least one of the generated navigational courses in accordance with at least one of a temporally-based schedule and one or more triggering events (as recited in claim 6), to maintains turf grass of golf course in a manner closely related to the specific needs of the turf (abstract). One having ordinary skill in the art is motivated to automatically operate the computer-implemented method of modified Takeshi on a golf course during any desired time i.e. including one or more daytime hours and one or more nighttime hours (to avoid tee times as needed), since it has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (i.e. to maintains turf grass of golf course during any desired time (to avoid tee times (or a temporally-based schedule and one or more triggering events) as needed) in a manner closely related to the specific needs of the turf) is obvious. KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007).

As to claims 6 and 19, claims 6 and 19 are rejected as reasons stated in the rejection of claim 13.


Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Takeshi – JPH11262310 (English Translation) in further view of Burton – US 20100037712 and Fernekes – US 6118404 (hereinafter “Fer”), and further in further view of Norbert – DE 10214648 A1 (hereinafter “Nor”) and Qiuhong – CN107860892 (hereinafter “Qi”).
As to claim 20, modified Takeshi teaches all limitations of claim 1, it does not explicitly teach wherein the computing device is further configured 10for: automatically tracking proximity to a ground surface and one or more obstacles and/or objects positioned on the ground surface via the one or more sensors.
Nor teaches a concept of: at least one sensor determines distance to the ground (see page 3).
It would thus have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify modified Takeshi with teachings of Nor to include wherein the computing device is further configured 10for: automatically tracking proximity to a ground surface via the one or more sensors, can advantageously reduce and largely avoid wear and tear caused by contact with the ground on receiving elements such as fingers or tines, as well as knife bars and base parts on attachment (see page 4).
Modified Takeshi does not explicitly teach wherein the computing device is further configured 10for: automatically tracking one or more obstacles and/or objects positioned on the ground surface via the one or more sensors.
Qi teaches a concept of: soil analysis and investigation robot, which include detection of obstacles module; wherein the detection of obstacles module includes an obstacle detection sensor connected to main control unit ([0010] and abstract). 
It would thus have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify modified Takeshi with teachings of Qi to include wherein the computing device is further configured 10for: automatically tracking one or more obstacles and/or objects positioned on the ground surface via the one or more sensors, to control vehicle body of soil analysis and investigation robot to avoid obstacles and travel to target point position through feedback obstacle information ([0015]).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Takeshi – JPH11262310 (English Translation) in further view of Burton – US 20100037712 and Fernekes – US 6118404 (hereinafter “Fer”), and further in further view of Schildroth – US 20140345394 (hereinafter “Sch”).
As to claim 17, modified Takeshi teaches all limitations of claim 15, it does not explicitly teach wherein the one or more power components comprise one or more solar panels and one or more batteries.
Sch teaches a concept of: system may be powered by an onboard battery; soil testing apparatus can be secured to a tractor or other vehicle to use as desired and may be incorporated into an autonomous system ([0016]).
It would thus have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify modified Takeshi with teachings of Sch to include wherein the one or more power components comprise one or more solar panels and one or more batteries, for portable power aspect, since it has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (i.e. to provide portable power aspect) is obvious. KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Takeshi – JPH11262310 (English Translation) in further view of Burton – US 20100037712 and Fernekes – US 6118404 (hereinafter “Fer”), and further in further view of Hale – US 6016713 and Smail – US 6553852.
As to claim 16, modified Takeshi teaches all limitations of claim 15, it does not explicitly teach one or more rotors and/or one or more subsystems capable of enabling vertical flight of the robotic system, wherein the one or more rotors and/or the one or more subsystems: modify the amount of mass and/or normal force that the robotic system applies to 15a ground surface; maintain, via control capabilities, one or more wheels of the robotic system in contact with the ground surface while in operation; and control a type of motion of the robotic system separate from one or more types of motion associated with the one or more wheels of the robotic system, wherein the type of motion 20controlled by the one or more rotors and/or the one or more subsystems comprises vertical flight.
	Hale teaches one or more rotors and/or one or more subsystems capable of enabling vertical flight of robotic system (fig.8 shows soil acquisition device 510, which include an actuating portion 516 and a soil engagement portion 518; actuating portion 516 is configured to thrust soil engagement portion 518 into the soil to a predetermined depth, whereby soil engagement portion 518 may remove and retain a soil sample in the form of a plug of soil from the field; hence, soil acquisition device 510 corresponds to “one or more subsystems”; thus “one or more rotors and/or one or more subsystems capable of enabling vertical flight of robotic system”).
Since Hale teaches a soil sample acquiring device movable with respect to the vehicle such that the device is substantially stationary with respect to the soil while it acquires a sample (abstract), it would thus have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify modified Takeshi with teachings of Hale to include maintain, via control capabilities, one or more wheels of the robotic system in contact with the ground surface while in operation; and control a type of motion of the robotic system separate from one or more types of motion associated with the one or more wheels of the robotic system, wherein the type of motion 20controlled by the one or more rotors and/or the one or more subsystems comprises vertical flight, to allow sampling soil vertically at a specific location without any interruption (for example, if the robotic system or soil sampling vehicle moves while sample is being extracted, the amount of soil sample being collected could be in insufficient and/or the sampling apparatus could be damaged caused by movement of the robotic system or soil sampling vehicle), since it has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (i.e. to allow sampling soil vertically at a specific location without any interruption (for example, if the robotic system or soil sampling vehicle moves while sample is being extracted, the amount of soil sample being collected could be in insufficient and/or the sampling apparatus could be damaged caused by movement of the robotic system or soil sampling vehicle)) is obvious. KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007).
Modified Takeshi does not explicitly teach wherein the one or more rotors and/or the one or more subsystems: modify the amount of mass and/or normal force that the robotic system applies to 15a ground surface.
Smail teaches a concept of: The penetrometer system consists of a truck equipped with a vertical hydraulic ram that is used to force a rod with an umbilical cord into the ground at varying depths (col.1, lines 44-47: when a rod is forced into the ground at varying depths, normal force or contact force applied to a ground surface is modified).
It would thus have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify soil acquisition device of modified Takeshi with teachings of Smail to include wherein the one or more rotors and/or the one or more subsystems: modify the amount of mass and/or normal force that the robotic system applies to 15a ground surface, to obtain a vertical profile of soil conditions (repeated vertical profiling at various locations results in a three-dimensional mapping of a potentially contaminated site) (col.1, lines 50-54). 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUONG D PHAN whose telephone number is (571)272-8883.  The examiner can normally be reached on Monday – Friday 12pm-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TRUONG D PHAN/Examiner, Art Unit 2861

/JOHN FITZGERALD/Primary Examiner, Art Unit 2861